Citation Nr: 9929790	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  96-37 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  He died in June 1995; the appellant is the veteran's 
widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision by 
the Baltimore, Maryland RO that denied service connection for 
the cause of the veteran's death.  This case was before the 
Board in May 1998 when it was remanded for additional 
development.


REMAND

In its May 1998 Remand, the Board instructed the RO to 
forward the veteran's claims folder to a cardiologist and an 
otolaryngologist at the VAMC who were to review the records 
and then provide opinions in this case.  The otolaryngologist 
was to provide an opinion as to whether the veteran's death 
was the expected result of the squamous cell carcinoma, or 
was it hastened in any way by his PTSD or by his hypertensive 
cardiovascular disease.  The cardiologist was to provide 
opinions as to whether it is at least as likely as not that 
the veteran's hypertensive cardiovascular disease either 
caused or contributed substantially or materially to his 
death, and whether it is at least as likely as not that the 
service connected PTSD either caused the hypertensive 
cardiovascular disease or, if not a direct cause, make the 
cardiovascular disease worse.  In response to the Board's 
Remand, the RO obtained the aforementioned opinion from a VA 
otolaryngologist.  The Board notes, however, that the RO did 
not obtain the requested opinions from a VA cardiologist.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the appellant's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  The Board regrets any further delay in this 
case.  In view of the RO's failure to follow the directives 
in a May 1998 Remand, the Board concludes that additional 
development of the record is required prior to appellate 
disposition.  

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED back to 
the RO for the following action.  

1.  The veteran's claims folder should be 
forwarded to a cardiologist at the VAMC 
who should review the records and then 
provide opinions with respect to the 
following questions: 

a.  Is it at least as likely as not 
that the veteran's hypertensive 
cardiovascular disease either caused 
or contributed substantially or 
materially to the veteran's death?

b.  Is it at least as likely as not 
that the service connected PTSD 
either caused the hypertensive 
cardiovascular disease or, if not a 
direct cause, make the 
cardiovascular disease worse?

The written report by the cardiologist 
should be signed and should contain the 
underlying reasons for the opinions 
expressed.

2.  The RO should then review the claim.  
If it continues to be denied, a 
supplemental statement of the case should 
be issued and the appellant and her 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


